Mr. JUSTICE CRAVEN delivered the opinion of the court: The defendant, James Roy Good, appeals from the judgment of the trial court revoking his probation. He argues that he had no notice and no opportunity to defend against the charge of deceptive practices which the judge articulated as the basis for revoking his probation. In August 1977, the defendant, pursuant to a plea agreement, entered pleas of guilty to charges of forgery, disorderly conduct, theft and unauthorized use of a motor vehicle, and deceptive practices. He was placed on probation for these offenses and was ordered to pay fines and restitution. In addition, he was sentenced to several days in the county jail. In September 1977, a petition was filed to revoke the defendant’s probation on all previous charges. Specifically, the petition charged that the defendant had “committed the offense of forgery, ° e 6 in violation of section 17 — 3(a-2) of chapter 38 of the Illinois Revised Statutes.” A hearing on the petition to revoke probation was held in conjunction with a preliminary hearing on the forgery charge. Several witnesses testified for the State and the defendant testified in his own behalf. In his closing argument, the State’s Attorney noted that the evidence, if not sufficient for forgery, was sufficient to prove that the defendant had committed the included offense of deceptive practices. The State’s Attorney noted that this would still suffice to revoke the defendant’s probation. At the conclusion of the hearing, the trial court found that probable cause had been established to support the forgery charge. In addition, the court found that the State had proved that the defendant had violated the deceptive practices section of the Criminal Code of 1961 (Ill. Rev. Stat. 1977, ch. 38, par. 17 — 1), and his probation was revoked pursuant to that finding. In October 1977, the defendant was sentenced on the original charge of forgery to 2 to 6 years, and concurrent sentences of 6 months and 364 days were also imposed for the other original charges.  The minimum requirements of due process for a probation revocation hearing require that the defendant be given written notice of the claimed violation and an opportunity to defend against the charge. (Gagnon v. Scarpelli (1973), 411 U.S. 778,36 L. Ed. 2d 656,93 S. Ct. 1756.) In the instant case, the only written notice given the defendant was the probation revocation petition and it alleged that he had violated his probation by committing the offense of forgery. The trial court, contrary to the petition, revoked his probation on the basis that the State had shown that the defendant committed the separate, distinct, and nonincluded offense of deceptive practices. Clearly, the defendant did not have notice or any opportunity to defend against the deceptive practices charge. However, the defendant was convicted in a jury trial of the forgery referred to in the petition to revoke for probation. That jury trial was on January 18, 1978, subsequent to this revocation proceeding. Thus, upon this record and the record in People v. Good (4th Dist. General No. 14916, Rule 23 Order filed Dec. 6,1978), it is clear that the defendant was guilty of the forgery even though the trial court in the revocation proceeding only found “probable cause” as to the forgery and erroneously revoked probation on the basis of the nonincluded offense of deceptive practices. That was error, but upon the basis of both records, such error is of no substantial consequence.  We conclude that the error was harmless and does not require a reversal and a new revocation proceeding based now upon the mere proof of the conviction. This is particularly true in view of the concurrent nature of the penalties imposed. The judgment of the circuit court of Livingston County is affirmed. Affirmed. GREEN, J., concurs.